Citation Nr: 0819967	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-28 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at South Lake Hospital on October 10, 2005.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from June 1957 to June 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Gainesville VA 
Medical Center (VAMC) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks payment or reimbursement for medical 
expenses incurred at South Lake Hospital on October 10, 2005.   
On that day, he presented to the hospital with complaints of 
continued sore throat, pain on swallowing, coughing, and low 
grade fever.  An impression of acute left tonsillitis was 
noted.  The veteran contends that he was previously seen on 
October 9, 2005 at the emergency room at South Lake Hospital.  
The veteran specifically asserts that the attending emergency 
room physician recommended that he be admitted to the 
hospital immediately, which the veteran declined.  He also 
states that the he was told to return to the emergency room 
if his pain medication did not work.  Furthermore, the 
veteran claims that he called the Orlando clinic and was told 
to go to the emergency room.  Because VA is on notice that 
there are additional records that may be applicable to the 
veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c) (1), (2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should 
get all of the veteran's records from South Lake Hospital on 
October 9, 2005 and his Orlando VAMC treatment records dated 
in October 2005.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran, the RO should obtain his 
October 9, 2005 records from the 
emergency room at South Lake Hospital.  
All efforts to obtain these records 
should be fully documented. 

2.	Obtain the veteran's records from the 
Orlando VAMC dated in October 2005.  
All efforts to obtain VA records should 
be fully documented, and the VA 
facilities must provide a negative 
response if records are not available. 

3.	The claims folder should be referred to 
a VA physician for an opinion as to 
whether the October 10, 2005 treatment 
was for a medical emergency.  

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

